FAULKNER, Justice.
This is an appeal from a denial of a writ of error coram nobis. Ralph Patterson Harris was convicted of second-degree murder in 1969. His conviction was affirmed on appeal. Harris v. State, 46 Ala. App. 497, 243 So.2d 770 (1970). On September 17, 1971, Harris petitioned for a writ of error coram nobis. On January 13, 1972, the trial court denied his petition, and Harris appealed to the Alabama Court of Criminal Appeals. On April 24, 1973, the cause was transferred to this Court.
The petition for writ of error coram no-bis claimed that the trial judge had not qualified the jury as required by law, that certain jurors had been represented by government attorneys, that certain jurors were prejudiced against appellant because he was a gambler, and that one specific juror was involved with a corporation represented by one of the government attorneys.
The latter claim was fully litigated on the original trial and appeal, and is not available to petitioner here. Ex Parte Seals, 271 Ala. 622, 126 So.2d 474 (1961); Ex Parte Ellis, 41 Ala.App. 253, 128 So.2d 108 (1961). As to the three former grounds, the trial judge’s comments are apropos:
“[T]he testimony at the hearing held on this matter totally failed to substantiate or prove the allegations in the petition.”
The judgment is affirmed.
Affirmed.
HEFLIN, C. J., and MERRILL, HAR-WOOD, and MADDOX, JJ., concur.